Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-19-2004

Pridgen v. Shannon
Precedential or Non-Precedential: Precedential

Docket No. 02-3842




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Pridgen v. Shannon" (2004). 2004 Decisions. Paper 367.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/367


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        PRECEDENTIAL       1515 Locust Street
                                           Tenth Floor
    UNITED STATES COURT OF                 Philadelphia, PA 19102
           APPEALS
     FOR THE THIRD CIRCUIT                 Attorney for Appellant

                                           Susan E. Moyer [Argued]
                                           Office of the District Attorney
             No. 02-3842                   Lancaster County Courthouse
                                           50 North Duke Street
                                           P.O. Box 83480
JAMES MARIO PRIDGEN,                       Lancaster, PA 17608-3480

                        Appellant          Attorney for Appellees

                   v.

SHANNON; THE DISTRICT
ATTORNEY OF THE COUNTY                           OPINION OF THE COURT
OF LANCASTER; THE ATTORNEY
GENERAL OF THE STATE OF                    _______________________
PENNSYLVANIA
                                           FUENTES, Circuit Judge: F o l l o w i n g a
___________
                                           state court jury trial, James Mario Pridgen
                                           (“Pridgen”) was convicted of the shooting
   On Appeal from the United States
                                           death of Colin Koulesser and sentenced to
             District Court
                                           life in prison. After exhausting direct
for the Eastern District of Pennsylvania
                                           appeals and filing an unsuccessful federal
                                           habeas petition, Pridgen filed a Federal
                                           Rule of Civil Procedure 60(b) motion
District Court Judge: The Honorable Jan
                                           seeking “Relief From Judgment or Order,”
                E. DuBois
                                           based on newly discovered evidence. The
         (D.C. No. 00-cv-04561)
                                           new evidence consisted of two affidavits
              ___________
                                           of witnesses who, according to Pridgen,
      Argued on December 9, 2003
                                           were present at the scene of the shooting
                                           and could refute the testimony of the
    Before: AMBRO, FUENTES &
                                           state’s key witness. The principal issue we
     CHERTOFF, Circuit Judges
                                           must determine is whether a Rule 60(b)
                                           motion by a state prisoner, who previously
   (Opinion Filed: August 19, 2004 )
                                           filed an unsuccessful habeas petition,
                                           should be regarded as an unauthorized
                                           successive habeas petition. We conclude
Elayne C. Bryn [Argued]
in this case that the District Court correctly              While Pridgen’s appeal of the
dismissed those claims in Pridgen’s Rule             denial of his PCRA petition was still
60(b) motion which sought to invalidate              pending in the Pennsylvania courts,
his underlying state conviction because              Pridgen filed a Petition for Writ of Habeas
they constituted the equivalent of a second          Corpus in the United States District Court
habeas petition. We also affirm the                  for the Eastern District of Pennsylvania.
District Court’s denial of the remaining             The District Court, adopting the Report
portion of his motion, though on different           and Recommendation of the Magistrate
grounds. 1                                           Judge, dismissed the habeas petition
                                                     without prejudice on the ground that
        I. F ACTS AND P ROCEDURAL
                                                     Pridgen had failed to exhaust his state
               B ACKGROUND
                                                     court remedies. Thereafter, the Superior
        Pridgen was convicted in July 1993           Court of Pennsylvania affirmed the denial
of first-degree murder in state court in             of Pridgen’s PCRA petition, and on
Lancaster County, Pennsylvania. He was               January 12, 1999, the Pennsylvania
sentenced to mandatory life imprisonment.            Supreme Court denied his appeal. At this
At trial, the government established that            point, Pridgen’s state remedies had been
Pridgen fired a handgun at Sheila Wright             exhausted and he became eligible to file a
with the intent to kill her, but, instead, he        petition for federal habeas relief. 28
shot and killed Colin Koulesser, who was             U.S.C. § 2254(b)(1)(A); Holloway v.
positioned behind Wright.          After an          Horn, 355 F.3d 707, 714 (3d Cir. 2004).
unsuccessful direct appeal, Pridgen filed a
                                                            Section 2244(d) of the Anti-
petition under the Pennsylvania Post
                                                     Terrorism and Effective Death Penalty Act
Conviction Relief Act (PCRA), claiming
                                                     (AEDPA) of 1996 sets forth a one-year
ineffective assistance of counsel,
                                                     statute of limitations period following
prosecutorial misconduct, and actual
                                                     direct review in the state courts within
innocence. The Court of Common Pleas
                                                     which a state prisoner may file a petition
of Lancaster County denied Pridgen’s
                                                     for a writ of habeas corpus. 28 U.S.C. §
petition and he appealed.
                                                     2244.      However, section 2244(d)(2)
                                                     provides that “the time during which a
                                                     properly filed application for State post-
    1
    The District Court concluded that it             conviction or other collateral review with
was bound, under the law of the case                 respect to the pertinent judgment or claim
doctrine, by an earlier panel of this Court’s        is pending shall not be counted toward any
denial of a Certificate of Appealability to          period of limitation under this subsection.”
Pridgen on a separate claim raised in his            28 U.S.C. § 2244(d)(2) (emphasis added).
60(b) motion. Because we conclude that
Pridgen’s second PCRA petition was not
                                                           Rather than filing a petition for
“properly filed” under AEDPA, we do not
                                                     habeas relief, Pridgen, in February 1999,
reach the law of the case issue.

                                                 2
filed a second PCRA petition in state              filed, in the District Court, a Motion for
court. The Court of Common Pleas denied            Relief from Judgment under Federal Rule
the petition because it was filed beyond the       of Civil Procedure 60(b)(1), (2) and (6).2
one-year period permitted by state law. 42         Pridgen’s motion set forth three separate
Pa.C.S.A. § 9545 (1982).                The        grounds for relief: he sought relief
Pennsylvania Superior Court affirmed, and          pursuant to Rule 60(b) on the grounds that
on June 20, 2000, the state Supreme Court          newly discovered evidence and evidence
declined to hear the appeal.                       that he inadvertently failed to include in
                                                   his habeas petition demonstrate that (1) the
        On July 24, 2000, a year and a half
                                                   state court erred in denying his second
after the Pennsylvania Supreme Court
                                                   PCRA petition as untimely; (2) the state
denied his first PCRA petition, Pridgen
                                                   court lacked jurisdiction to rule that the
again filed for habeas relief in federal
                                                   claims raised in his second petition were
court. The District Court dismissed the
federal petition, reasoning that, because
the Pennsylvania courts dismissed
                                                     2
Pridgen’s second PCRA petition as                         Rule 60(b) provides in part:
untimely, the PCRA petition had not been
“properly filed” and thus could not act to                ( b )          M i s t a k e s ;
toll the one-year statute of limitations                  Inadvertence; Excusable
under AEDPA.          The District Court                  Neglect; Newly Discovered
reasoned that because the section 2244                    Evidence; Fraud, Etc. On
statute of limitations began to run on                    motion and upon such terms
January 13, 1999 (the day after the                       as are just, the court may
Pennsylvania Supreme Court denied his                     relieve a party or a party’s
appeal), the one-year period had expired                  legal representative from a
by the time Pridgen filed his habeas                      final judgment, order, or
petition in July 2000. 28 U.S.C. §                        proceeding for the following
2244(d)(1)(A). Therefore, the District                    r e a s o n s : ( 1 ) m i s ta k e ,
Court dismissed Pridgen’s habeas petition                 inadvertence, surprise, or
in its entirety and declined to issue him a               excusable neglect; (2) newly
Certificate of Appealability (COA).                       discovered evidence which
                                                          by due diligence could not
       Pridgen then petitioned this Court
                                                          have been discovered in
for a CO A under 28 U.S .C. §
                                                          time to move for a new trial
2253(c)(1)(A). We denied the petition for
                                                          under Rule 59(b) . . . or (6)
the same reasons stated by the District
                                                          any other reason justifying
Court – Pridgen’s habeas petition was not
                                                          relief from the operation of
timely filed (Order, October 31, 2001,
                                                          the judgment.
Appendix A-41). While his petition for a
COA was pending in our Court, Pridgen
                                                   F ED. R. C IV. P. 60(b).

                                               3
waived; and (3) his second PCRA petition            Memorandum Op. at 6. Pridgen had
was a “properly filed application for [s]tate       received no such authorization. The Court
post-conviction relief or other collateral          noted that a majority of the courts of
review” under § 2244(d)(2) that tolls the           appeals that have ruled on the issue have
AEDPA statute of limitations applicable to          held that a Rule 60(b) motion, challenging
his federal habeas petition. Pridgen also           a prior judgment denying habeas relief
posited that his “properly filed” claim             should, in most cases, be treated as the
presented “extraordinary circumstances”             functional equivalent of a second or
that warranted relief under the catchall            successive habeas petition requiring, under
provision of Rule 60(b)(6).                         AEDPA, authorization from a court of
                                                    appeals. Id. at 8 (citations omitted). The
       The District Court first considered
                                                    Court determined that it had to dismiss the
whether Pridgen’s Rule 60(b) motion was
                                                    first and second arguments in Pridgen’s
in essence a second or successive habeas
                                                    60(b) motion because, in its view, Pridgen
petition. In its written opinion, the Court
                                                    was seeking relief that would be available
pointed out that such an analysis was
                                                    to him only in a second habeas petition. In
necessary because “[a] state prisoner
                                                    other words, those portions of Pridgen’s
seeking to file a second or successive §
                                                    60(b) motion that should have been raised
2254 habeas petition must as a preliminary
                                                    in a second habeas petition had to be
step obtain an order from the appropriate
                                                    dismissed because they amounted to an
court of appeals authorizing the district
                                                    unauthorized successive filing under
court to con sider th e mo tion .” 3
                                                    AEDPA.

  3
      Secti on 2244(b) of the A E D PA
provides in pertinent part:
      (3)(A) Before a second or                            judge panel of the court of
      s u c c e s s iv e applic atio n                     appeals.
      permitted by this section is                         (C) The court of appeals
      filed in the district court, the                     may authorize the filing of a
      applicant shall move in the                          s e c o n d o r s u c c e ss i v e
      appropriate court of appeals                         applic ation only if it
      for an order authorizing the                         d e t e r m in e s that th e
      district court to consider the                       application makes a prima
      application.                                         facie showing that the
      (B) A motion in the court of                         application satisfies the
      appe als for an order                                r e q u i r e m e n t s o f t h is
      authorizing the district court                       subsection.
      to consider a second or
      successive application shall                  28 U.S.C. § 2244(b).
      be determined by a three-

                                                4
        With regard to the third and final                 Only one question was certified for
argument in Pridgen’s 60(b) motion, that           appeal by the District Court: whether the
his second PCRA petition was properly              law of the case doctrine prevented the
filed for purposes of AEDPA, the District          District Court from reconsidering its
Court determined that it was bound, under          earlier ruling that Pridgen’s second PCRA
the law of the case doctrine, by this              was untimely and, therefore, not properly
Court’s prior ruling that the second PCRA          filed for the purposes of 28 U.S.C. § 2244.
was not timely filed. Based on that ruling,        However, we must first satisfy ourselves
the District Court denied this claim, but,         that the District Court properly exercised
nevertheless, granted Pridgen a COA on             jurisdiction over Pridgen’s Rule 60(b)
this issue.                                        motion, which requires us to consider
                                                   whether it should have been treated as a
        For the reasons that follow, we
                                                   second or successive habeas petition or a
agree with the District Co urt’ s
                                                   proper Rule 60(b) motion.4               A
classification of      certain portions of
                                                   determination that the Rule 60(b) motion
Pridgen’s 60(b) motion as attacks on his
                                                   was in essence a successive habeas
underlying conviction and we concur in
                                                   petition means that under AEDPA the
the Court’s ultimate dismissal of those
                                                   District Court did not have jurisdiction to
claims.     Additionally, we affirm the
                                                   entertain the motion because this Court
District Court’s denial of Pridgen’s
                                                   had not authorized Pridgen to file a
“properly filed” argument because, in our
                                                   successive habeas petition. 28 U.S.C. §
view, Pridgen’s untimely second PCRA
                                                   2244(b).
petition failed to toll AEDPA’s statute of
limitations.                                                   III. D ISCUSSION
  II. J URISDICTION AND S TANDARD OF               A.Whether Pridgen’s Rule 60(b) motion
                 R EVIEW                           constitutes a second habeas petition
        A district court’s denial of a Rule
60(b) motion is typically reviewed for an                 Several circuit courts have
abuse of discretion. Brown v. Phila. Hous.         addressed the issue of whether a Rule
Auth., 350 F.3d 338, 342 (3d Cir. 2003).           60(b) motion made by a habeas corpus
How ever, the preliminary question                 petitioner can be considered following the
regarding the legal status of the 60(b)            dismissal of a federal habeas petition. The
motion is an issue of law that we review de        Sixth, Tenth, and Eleventh Circuits have
novo. See Planned Parenthood of Cent.
N.J. v. Attorney General of State of N.J.,
                                                     4
297 F.3d 253, 259 (3d Cir. 2002) (“[T]he               As noted earlier, because we conclude
legal interpretation of a procedural rule is       that Pridgen’s “properly filed” argument in
reviewed de novo.” (citation omitted)).            his 60(b) motion should have been denied
                                                   on the merits, we will not reach the law of
                                                   the case issue.

                                               5
adopted the position that a Rule 60(b)                   customary scope of Rule 60(b) does not
motion filed after the dismissal of a federal            offend AEDPA. Id.
petition for habeas corpus should per se be
                                                                  A plurality view emerges between
treated as a second or successive habeas
                                                         these two ends of the spectrum. The First,
petition under AEDPA.          Thus, such
                                                         Fourth, Seventh, Eighth and Ninth Circuits
motions can never be entertained by a
                                                         maintain that a Rule 60(b) motion may be
district court without permission from the
                                                         considered, but not if it conflicts with the
appropriate court of appeals. See Lopez v.
                                                         provisions of AEDPA or if its purpose is
Douglas, 141 F.3d 974, 975 (10th Cir.
                                                         to attack the underlying conviction. The
1998); Felker v. Turpin, 101 F.3d 657
                                                         Ninth Circuit held in Thompson v.
(11th Cir. 1996); McQueen v. Scroggy, 99
                                                         Calderon, 151 F.3d 918, 921 (9th Cir.
F.3d 1302, 1335 (6th Cir. 1996). The
                                                         1998) that “[i]n most cases when the
Eleventh Circuit reasoned in Felker that
                                                         factual predicate for a Rule 60(b) motion
allowing courts to consider Rule 60(b)
                                                         also states a claim for a successive petition
motions in habeas cases would invite
                                                         under 28 U.S.C. § 2244(b) . . . the Rule
prisoners to file second or successive
                                                         60(b) motion should be treated as a
collateral attacks on their convictions,
                                                         successive habeas petition . . . . We do not
thereby evading the limitations that
                                                         foreclose the possibility, however, that
Congress set forth in AEDPA. 101 F.3d at
                                                         under a different factual situation a 60(b)
661.
                                                         motion filed after the denial of an initial
        The Second Circuit alone has taken               petition for habeas corpus would not have
the position that “a motion under Rule                   to comply with the AEDPA’s successive
60(b) to vacate a judgment denying habeas                petition requirements.”). In Dunlap v.
is not a second or successive habeas                     Litscher, the Seventh Circuit stated that
petition and should therefore be treated as              AEDPA’s provisions “are clear and bar a
any other motion under Rule 60(b).”                      district court from using Rule 60(b) to give
Rodriguez v. Mitchell, 252 F.3d 191, 198                 a prisoner broader relief from a judgment
(2d Cir. 2001). The court explained in                   rendered by the court in the prisoner’s
Rodriguez that a Rule 60(b) motion does                  federal habeas corpus (including section
not seek the same relief requested in a                  2255) proceeding. Otherwise AEDPA’s
habeas petition (which is, generally, to                 limitations on collateral attack would be
h a v e t h e u nd e r l yi n g c o n vi c t i o n       set at naught.” 301 F.3d 873, 875 (7th Cir.
invalidated). Rather, such a motion “seeks               2002). The court clarified, however, that
only to vacate the federal court judgment                “[i]t is only when Rule 60(b) conflicts with
dismissing the habeas petition.” Id. In                  AEDPA that it is unavailable to a
other words, a Rule 60(b) motion is                      prisoner.” Id. The Seventh Circuit
“merely a step along the way” to habeas                  envisioned circumstances in which a
relief. Id. at 199. Consequently, the                    prisoner’s motion to vacate a judgment
Second Circuit determined that the                       under Rule 60(b) would not offend


                                                     6
AEDPA (for example, if it were                     raise claims in an earlier petition.” Id. at
discovered that the state had fraudulently         1339. Because petitioner’s counsel had
procured the dismissal of the habeas               omitted claims that would have been
petition). Id. at 875-76.                          cognizable on federal habeas review, the
                                                   Rule 60(b) motion was deemed to
        Under the pre-AEDPA habeas
                                                   constitute a successive habeas petition. Id.
statute, the Eighth Circuit took a position
similar to that of the Seventh. See Guinan                 We find the reasoning of the First,
v. Delo, 5 F.3d 313, 316 (8th Cir. 1993)           Fourth, Seventh, Eighth, and Ninth
(“We do not rule out the possibility that a        Circuits convincing. We are particularly
habeas case may present circumstances in           persuaded by the F irst Circu it’s
which a Rule 60(b) motion might properly           explanation in Rodwell v. Pepe, 324 F.3d
be examined as such rather than as a               66, 67 (1st Cir. 2003), that “AEDPA’s
subsequent habeas petition.            This,       restrictions on the filing of second or
however, is not such a case”). In Guinan,          successive habeas petitions make it
the court stated that, had the Rule 60(b)          implausible to believe that Congress
motion been timely filed, the district court       wanted Rule 60(b) to operate under full
should have treated it as a second habeas          throttle in the habeas context.”         We
petition “because it [sought] to raise             concur, and hold that, in those instances in
claims that either could have been raised in       which the factual predicate of a
Guinan’s original habeas petition or were          petitioner’s Rule 60(b) motion attacks the
raised therein and adjudicated.” Id. at 317.       manner in which the earlier habeas
                                                   judgment was procured and not the
                                                   underlying conviction, the Rule 60(b)
        In Hunt v. Nuth, 57 F.3d 1327,
                                                   motion may be adjudicated on the merits.
1338 (4th Cir. 1995), another pre-AEDPA
                                                   However, when the Rule 60(b) motion
case, the Fourth Circuit affirmed the denial
                                                   seeks to collaterally attack the petitioner’s
of a Rule 60(b) motion by a prisoner who
                                                   underlying conviction, the motion should
attempted to correct his habeas counsel’s
                                                   be treated as a successive habeas petition.
failure to include several claims in his
                                                   We believe that this rule is consonant with
initial habeas petition. The district court
                                                   Congress’s goal of restricting the
had applied the “cause and prejudice”
                                                   availability of relief to habeas petitioners.
standard for determining ineffective
                                                   142 Cong. Rec. S3446-02 (daily ed. Apr.
assistance of counsel under habeas law,
                                                   17, 1996) (Statements of Senator Hatch);
rejecting petitioner’s plea to apply the
                                                   Felker v. Turpin, 518 U.S. 651, 664
standard set forth under Rule 60(b). The
                                                   (1996). Prior to AEDPA, it was generally
court of appeals affirmed, holding that a
                                                   understood that there were no limitations
district court “may properly treat a Rule
                                                   on a prisoner’s filing successive habeas
60(b) motion as a successive habeas
                                                   petitions. Indeed, as far back as 1924, the
petition and require that the defendant
                                                   Supreme Court had noted in Salinger v.
show cause and prejudice for the failure to

                                               7
Loisel, 265 U.S. 224, 230 (1924), that the                 Regarding Pridgen’s contention that
doctrine of res judicata did not apply to a         his second PCRA was “properly filed” for
petition for habeas corpus. Thus, res               the purposes of tolling the AEDPA statute
judicata did not prevent a prisoner from            of limitations, we believe that the District
filing an endless stream of habeas                  Court properly regarded this argument as
petitions. AEDPA changed the landscape              an attack on the habeas proceeding, rather
in 1996 by severely limiting the number of          than on Pridgen’s underlying state
successive habeas petitions a prisoner is           conviction. This is because Pridgen does
entitled to file, as well as the time period        not argue that he is entitled to a new trial.
in which to seek relief. Fahy v. Horn, 240          Rather, he contends that the District Court
F.3d 239, 243 (3d Cir. 2001).                       misinterpreted Pennsylvania law and
                                                    AEDPA. Unlike the other claims in his
        Against this background, we turn to
                                                    60(b) motion, this ground, if proven,
the District Court’s disposition of
                                                    would necessarily result in the reopening
Pridgen’s Rule 60(b) motion. Pridgen
                                                    of Pridgen’s federal habeas proceeding.
raised three principal issues in the motion:
                                                    This portion of Pridgen’s motion would
first, that the state court erred in its
                                                    not necessarily affect the state court
determination that his second PCRA
                                                    judgments in Pridgen’s case. Thus, as to
petition was untimely; second, that the
                                                    the “properly filed” issue, we conclude
state court lacked jurisdiction to rule that
                                                    that the District Court properly exercised
the claims raised in his second PCRA
                                                    jurisdiction without Pridgen having first
petition had been waived; and third, that
                                                    obtained Court of Appeals approval under
notwithstanding the state court’s
                                                    section 2244(b) of AEDPA.5
timeliness ruling, his second PCRA
petition was a properly filed application           B.Whether the District Court properly
for state post-conviction relief or other           denied Pridgen’s “properly filed” claim
collateral review under AEDPA, and it
therefore tolled the applicable section 2244
limitations period. With respect to his first              As we previously stated, Pridgen
two arguments, we agree with the District           claims that regardless of the state court’s
Court that Pridgen simply sought to                 ruling his second PCRA petition untimely,
relitigate issues that the District Court had
already considered and rejected when
                                                      5
ruling on Pridgen’s habeas petition. If                    Alth oug h the D istrict Court ’s
Pridgen were to succeed on these claims,            disposition of the other arguments in
the result would be the reversal of the state       Pridgen’s Rule 60(b) motion has not been
court judgment rejecting his second PCRA            raised on appeal, we note that because
petition. The proper forum to raise these           those arguments directed their attacks at
claims is in a habeas proceeding.                   actions of the state court, they would not
                                                    be cognizable under a Rule 60(b) motion
                                                    pursuant to the rule we set forth today.

                                                8
the petition was a “properly filed”                 revisiting its prior decision that the habeas
application for state post-conviction relief        petition was untimely filed. Moreover, our
under AEDPA. The District Court did not             decision in Merritt v. Blaine. 326 F.3d 157
address the merits of this claim, but               (3d Cir. 2003), reinforces the District
instead denied it because a prior panel of          Court’s decision. In Merritt, we addressed
this Court had earlier denied Pridgen a             the same argument that Pridgen makes
Certificate of Appealability (COA). The             here: namely, whether an untimely
District Court reasoned that it was bound,          application for state post-conviction relief
under the law of the case doctrine, by the          by a petitioner was “properly filed” for
panel’s denial of a COA to Pridgen on the           purposes of the federal statute’s tolling
grounds that his habeas corpus petition             provisions.
was untimely. The District Court certified
                                                              In Merritt, the petitioner appealed,
this issue for appeal. We agree with the
                                                    on timeliness grounds, from the dismissal
District Court’s decision to deny relief but
                                                    of his habeas corpus petition challenging a
for reasons other than those expressed by
                                                    Pennsylvania conviction. 326 F.3d at 158-
the Court. We conclude that because the
                                                    59. After an unsuccessful direct appeal,
state court ruled that Pridgen’s second
                                                    Merritt filed a PCRA petition, which was
PCRA petition was not timely filed, it did
                                                    ultimately denied by the Pennsylvania
not toll the one-year AEDPA statute of
                                                    Supreme Court on January 17, 1995. Id. at
limitations. We therefore do not reach the
                                                    159. On December 20, 1996, Merritt filed
law of the case issue in concluding that the
                                                    a second PCRA petition in state court,
District Court was correct in dismissing
                                                    seeking to introduce new ballistics
the petition.
                                                    evidence. The Pennsylvania court denied
        The standards for deciding a Rule           the second PCRA petition both on the
60(b)(6) motion are well settled and                merits and because it was untimely. Id. at
familiar. “[L]egal error does not by itself         160. Merritt, like Pridgen, had failed to
warrant the application of Rule 60(b). ....         file his second PCRA petition in
Since legal error can usually be corrected          a c c o r d a n c e w i t h t h e tim e l i n e ss
on appeal, that factor without more does            requirements of 41 Pa. Cons. Stat. Ann. §
not justify the granting of relief under Rule       9545(b)(1).
60( b)(6 ).”       Ma rtinez-McB ean v.
                                                            On May 5, 2000, Merritt filed a
Government of Virgin Islands, 562 F.2d,
                                                    petition for a writ of habeas corpus in
908, 912 (3d Cir.1977). In Page v.
                                                    federal district court. On appeal from the
Schweiker, 786 F.2d 150, 158 (3rd
                                                    district court’s denial of the habeas
Cir.1986), the court held that only
                                                    petition, we concluded that when a
“extraordinary, and special circumstances”
                                                    Pennsylvania court holds that a petition for
justify relief under Rule 60(b)(6). No
                                                    collateral relief is untimely, it is not
extraordinary circumstances are presented
                                                    “properly filed” under AEDPA. 326 F.3d
here that would warrant the District Court
                                                    at 166 (citing Fahy v. Horn, 240 F.3d 239

                                                9
(3d Cir. 2001)). Furthermore, we rejected            not “properly filed” and therefore did not
Merritt’s argument, which is identical to            toll AEDPA’s statute of limitations.
the argument Pridgen makes here, that
                                                                 IV. C ONCLUSION
even if his PCRA petition had been
dismissed as untimely, it was still                          In sum, we conclude that when a
“properly filed” if the applicant asserted a         Rule 60(b) motion is in conflict with
statutory exception to the Pennsylvania              provisions of AEDPA or is a direct attack
statute of limitations. Id.                          on a state conviction, it constitutes the
                                                     equivalent of a successive habeas corpus
        Our decision in Merritt drew
                                                     petition and should be dismissed. We
support from Carey v. Saffold, 536 U.S.
                                                     accordingly affirm the District Court’s
214 (2002), an opinion involving
                                                     decision dismissing those portions of
California’s timeliness standard for post-
                                                     Pridgen’s Rule 60(b) motion that
conviction petitions. In California, a
                                                     represented challenges to his state
petitioner who sought to appeal the
                                                     conviction, and were not authorized under
dismissal of a state petition was required to
                                                     28 U.S.C. § 2244(b)(3). We also affirm
file a second, original petition in a higher
                                                     the District Court’s denial of Pridgen’s
state court within a “reasonable” period of
                                                     “properly filed” claim because Pridgen
time. Id. at 221. The Supreme Court held
                                                     failed to satisfy AEDPA’s limitations
that if the California petition was
                                                     period.
ultimately found untimely, AEDPA’s
statute of limitations would not be tolled
while the question of unreasonable delay
was pending before the state court. Id. at
225-26. As is the case in Pennsylvania,
the California statute of limitations for
post-conviction petitions was not an
absolute bar. Nevertheless, the Supreme
Court stated that even when the state court
considered the merits of the underlying
state claim as well as its timeliness, if the
petitioner’s delay was ultimately found to
have been unreasonable it would not toll
the AEDPA statute of limitations. Id. at
226.
        As in Merritt, Pridgen was unable
to convince the Pennsylvania courts that
his second PCRA petition met one of the
state’s statutory exceptions for timeliness.
For these reasons, Pridgen’s petition was

                                                10